EXHIBIT 10.22
 
EXECUTION VERSION

--------------------------------------------------------------------------------

 
FARMER MAC MORTGAGE SECURITIES CORPORATION
as Note Purchaser
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
as Borrower
 
FEDERAL AGRICULTURAL MORTGAGE CORPORATION
as Guarantor
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED MASTER NOTE PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
Dated as of March 24, 2011
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



 
Page
RECITALS
1
   
ARTICLE I DEFINITIONS
2
 
Section 1.01
Definitions
2
 
Section 1.02
Principles of Construction
4
   
ARTICLE II PURCHASE OF NOTES
5
 
Section 2.01
Issuance of Notes
5
 
Section 2.02
Interest Rates and Payment
5
 
Section 2.03
Maturity
6
   
ARTICLE III CONDITIONS PRECEDENT
7
 
Section 3.01
Conditions Precedent to the Purchase of Each Note
7
 
Section 3.02
Certificate of Pledged Collateral
8
   
ARTICLE IV REPORTING REQUIREMENTS
8
 
Section 4.01
Annual Reporting Requirements
8
 
Section 4.02
Additional Reporting Requirements
8
 
Section 4.03
Default Notices; Material Change to Risk Rating Methodology
9
   
ARTICLE V REPRESENTATIONS OF THE PARTIES
9
 
Section 5.01
Representations of Farmer Mac and the Purchaser
9
 
Section 5.02
Representations of National Rural
10
   
ARTICLE VI SECURITY AND COLLATERAL
11
 
Section 6.01
Security and Collateral
11
   
ARTICLE VII EVENTS OF DEFAULT
12
 
Section 7.01
Events Of Default
12
 
Section 7.02
Acceleration
12
 
Section 7.03
Remedies Not Exclusive
13
   
ARTICLE VIII MISCELLANEOUS
13
 
Section 8.01
GOVERNING LAW
13
 
Section 8.02
WAIVER OF JURY TRIAL
13
 
Section 8.03
Notices
13
 
Section 8.04
Benefit Of Agreement
13
 
Section 8.05
Entire Agreement
14
 
Section 8.06
Amendments And Waivers
14
 
Section 8.07
Counterparts
14
 
Section 8.08
Termination Of Agreement
14
 
Section 8.09
Survival
14
 
Section 8.10
Severability
14

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IX GUARANTEE
15
 
Section 9.01
Guarantee
15
 
Section 9.02
Control By The Guarantor
15



Schedule I – Addresses for Notices
Schedule II – [Reserved.]
Schedule III – Form of Supplemental Note Purchase Agreement
Schedule IV – Form of Pricing Agreement


Annex A-1 – Form of Fixed Rate Note
Annex A-2 – Form of Floating Rate Note
Annex B – Form of Opinion of Counsel to National Rural
Annex C – Form of Officers’ Certificate
Annex D – Form of Securities Purchase Agreement
 
 
ii

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED MASTER NOTE PURCHASE AGREEMENT
 
AMENDED AND RESTATED MASTER NOTE PURCHASE AGREEMENT, dated as of March 24, 2011
(the “Agreement”), among FARMER MAC MORTGAGE SECURITIES CORPORATION (the
“Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE
CORPORATION, a federally-chartered instrumentality of the United States and an
institution of the Farm Credit System (“Farmer Mac” or the “Guarantor”);
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative
association existing under the laws of the District of Columbia (“National
Rural”); and Farmer Mac, as Guarantor.
 
RECITALS
 
WHEREAS National Rural, the Purchaser and the Guarantor entered into the
following agreements (collectively, the “Original Note Purchase Agreements”)
prior to the date hereof providing for the sale by National Rural, and the
purchase by Purchaser, of Notes (as defined herein):  (1) the Note Purchase
Agreement dated as of December 15, 2008, as amended by that certain First
Amendment to Note Purchase Agreement dated as of July 13, 2009, (2) the Note
Purchase Agreement dated as of February 5, 2009, as amended by that certain
First Amendment to Note Purchase Agreement dated as of July 13, 2009, (3) the
Note Purchase Agreement dated as of March 23, 2009, (4) the Note Purchase
Agreement dated as of May 22, 2009, and (5) the Note Purchase Agreement dated as
of January 11, 2011;
 
WHEREAS National Rural, the Purchaser and the Guarantor wish to amend, restate
and consolidate the Original Note Purchase Agreements under this Agreement and
provide for any and all Notes issued and outstanding under the Original Note
Purchase Agreements to be governed by this Agreement;
 
WHEREAS National Rural wishes from time to time to issue and sell additional
Notes to the Purchaser, and the Purchaser wishes from time to time to purchase
such additional Notes from National Rural, all on the terms and subject to the
conditions provided herein and in a related supplemental note purchase
agreement; and
 
WHEREAS Farmer Mac is an instrumentality of the United States formed to provide
for a secondary market for agricultural real estate mortgages and rural
utilities loans; National Rural is a non-profit cooperative and Farmer Mac, the
Purchaser and National Rural have agreed that the Notes will be secured by the
pledge of notes for borrowings from National Rural by members of National Rural,
as provided herein.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and National Rural agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01               Definitions.   As used in this Agreement, the
following terms shall have the following meanings:
 
“Applicable Margin” means, for any Floating Rate Note, the margin to be added to
the Floating Index to determine the rate of interest payable on such Floating
Rate Note from time to time.  The Applicable Margin shall be communicated in
writing or via email by Farmer Mac to National Rural in accordance with Section
2.02(d) hereof.  The Applicable Margin for any Floating Rate Note shall be set
forth in the applicable Pricing Agreement.
 
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
any of the Federal Reserve Bank of New York, Farmer Mac’s office in Washington,
DC or National Rural’s office in Virginia is not open for business.
 
“Certificate of Pledged Collateral” has the meaning given to that term in the
Pledge Agreement.
 
“Closing Date” means the date of the funding of each issuance of one or more
Notes hereunder, which date shall be set forth in the applicable Pricing
Agreement.
 
“Collateral Agent” means U.S. Bank National Association, or its successor, as
collateral agent under the Pledge Agreement.
 
“Control Party” means (i) the Guarantor, so long as no Guarantor Default has
occurred and is continuing, or (ii) the holders of the Notes for so long as a
Guarantor Default has occurred and is continuing.
 
“Dollar” or “$” means the lawful money of the United States of America.
 
“Draw Period” means the draw period set forth in a Supplemental Note Purchase
Agreement or such other period agreed to in writing by the parties for any
series of Notes issued hereunder.
 
“Eligible Member” has the meaning given to that term in the Pledge Agreement.
 
“Eligible Security” has the meaning given to that term in the Pledge Agreement.
 
“Event of Default” has the meaning given to that term in Section 7.01.
 
“Farmer Mac Series C Preferred Stock” means shares of Non-Voting Cumulative
Preferred Stock, Series C issued by Farmer Mac.
 
“Financial Statements”, in respect of a Fiscal Year, means the consolidated
financial statements (including footnotes) of National Rural for that Fiscal
Year as audited by independent certified public accountants selected by National
Rural.
 
 
2

--------------------------------------------------------------------------------

 
 
“Fiscal Year” means the fiscal year of National Rural, as such may be changed
from time to time, which at the date hereof commences on June 1 of each calendar
year and ends on May 31 of the following calendar year.
 
“Fixed Rate” means, for any Fixed Rate Note, a fixed interest rate payable on
such Fixed Rate Note from time to time, which shall be communicated in writing
by Farmer Mac to National Rural in accordance with Section 2.02(d) hereof.  The
Fixed Rate for any Fixed Rate Note shall be set forth in the applicable Pricing
Agreement.
 
“Fixed Rate Note” means a fixed rate note of National Rural payable to the
Purchaser, having the terms provided for in Article II of this Agreement and
otherwise in the form of Annex A-1 attached hereto, except to the extent the
parties may have approved changes therein in the applicable Pricing Agreement.
 
“Floating Index” means, for any Interest Period, an established and published
variable index rate.  The Floating Index shall be communicated in writing by
Farmer Mac to National Rural in accordance with Section 2.02(d) hereof.  The
Floating Index for any Floating Rate Note shall be set forth in the applicable
Pricing Agreement.
 
“Floating Rate Note” means a floating rate note of National Rural payable to the
Purchaser, having the terms provided for in Article II of this Agreement and
otherwise in the form of Annex A-2 attached hereto, except to the extent the
parties may have approved changes therein in the applicable Pricing Agreement.
 
“Guarantor Default” means a default by the Guarantor under its obligations
pursuant to Article IX, which is existing and continuing.
 
“Interest Payment Date” means the date any payment of interest is due, as set
forth in a Pricing Agreement; provided, however, that if any such date is not a
Business Day, such Interest Payment Date that would otherwise be such date will
be the next Business Day following such date.
 
“Interest Period” means, with respect to any Floating Rate Note, until all
outstanding principal of such Floating Rate Note and interest accrued thereon
have been paid in full, each 3-month period determined as set forth in the
applicable Pricing Agreement unless a different period is agreed by the parties
hereto and set forth in such Pricing Agreement; provided, that the initial
Interest Period means the period from and including the date of issuance to and
excluding the first Interest Payment Date following the date of issuance;
provided, further, that if any Interest Period would end on a day other than a
Business Day, then such Interest Period shall be extended to and include the
next succeeding Business Day and the next Interest Period shall commence on the
next succeeding day.
 
“Maturity Date” means the maturity date of a Note, as agreed to by the parties
and set forth in the applicable Pricing Agreement.
 
“Maximum Purchase Amount” means the maximum aggregate principal amount of Notes
that may be issued and outstanding at any given time under a Supplemental Note
Purchase Agreement, as provided for therein.
 
 
3

--------------------------------------------------------------------------------

 
 
“Member” shall mean any Person who is member of National Rural.
 
“National Rural Notice” has the meaning given to that term in the Pledge
Agreement.
 
“Note” means a Fixed Rate Note or Floating Rate Note, or any one or more of them
as the context may require, as may be issued under a Supplemental Note Purchase
Agreement from time to time.
 
“Note Documents” for any series of Notes means the Notes, this Agreement, the
applicable Supplemental Note Purchase Agreement, and the Pledge Agreement.
 
“Notice of Borrowing” has the meaning set forth in the applicable Supplemental
Note Purchase Agreement.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Pledge Agreement” means the Amended, Restated and Consolidated Pledge Agreement
dated as of the date hereof, among National Rural, the Purchaser, Farmer Mac and
the Collateral Agent.
 
“Pledged Collateral” has the meaning given to that term in the Pledge Agreement.
 
“Pledged Securities” has the meaning given to that term in the Pledge Agreement.
 
“Pricing Agreement” means the Pricing Agreement for each issuance of one or more
Notes executed pursuant to a Supplemental Note Purchase Agreement or pursuant to
an Original Note Purchase Agreement (for previously-issued Notes), among Farmer
Mac, the Purchaser and National Rural in the form of Schedule IV attached hereto
or as otherwise agreed among the parties.  The terms of each Pricing Agreement
will be incorporated into and, upon execution and delivery, replaced by the Note
or Notes described therein.
 
“Risk Rating Methodology” has the meaning set forth in Section 4.03.
 
“Securities Purchase Agreement” means the Series C Preferred Stock Purchase
Agreement, a form of which is attached hereto as Annex D.
 
“Supplemental Note Purchase Agreement” means the agreement establishing one or
more series of Notes previously issued or to be issued hereunder among Farmer
Mac, the Purchaser and National Rural, in the form of Schedule III attached
hereto or as otherwise agreed among the parties.
 
Section 1.02               Principles of Construction.  Unless the context shall
otherwise indicate, the terms defined in Section 1.01 hereof include the plural
as well as the singular and the singular as well as the plural.  The words
“hereafter”, “herein”, “hereof”, “hereto” and “hereunder”, and words of similar
import, refer to this Agreement as a whole.  The descriptive headings of the
various articles and sections of this Agreement were formulated and inserted for
convenience only and shall not be deemed to affect the meaning or construction
of the provisions hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
PURCHASE OF NOTES
 
Section 2.01               Issuance of Notes.   The parties may agree from time
to time to enter into one or more Supplemental Note Purchase Agreements, which
shall specify the Maximum Purchase Amount and such other terms governing the
series of Notes issued thereunder, as the parties may agree.
 
Section 2.02               Interest Rates and Payment.
 
(a)           Floating Rate Notes.  Each Floating Rate Note shall bear interest,
payable quarterly in arrears unless otherwise agreed by the parties hereto and
set forth in the applicable Pricing Agreement, on the outstanding principal
amount thereof (computed on the basis of a 360-day year and the actual number of
days elapsed) from its date of issuance until final payment on the Maturity Date
thereof or as otherwise provided in the Note, at a variable rate per annum equal
to the Floating Index for each Interest Period plus the Applicable Margin.  The
Floating Index shall reset as of the first day of each Interest Period.  The
Floating Index and Applicable Margin for the term of each Floating Rate Note
shall be specified in the applicable Pricing Agreement.  Interest only shall be
payable on each Interest Payment Date.  The Interest Payment Dates shall be set
forth in the applicable Pricing Agreement.  The principal amount of each
Floating Rate Note, together with any accrued but unpaid interest, shall be due
and payable on the Maturity Date for such Note.
 
(b)           Fixed Rate Notes.   Each Fixed Rate Note shall bear interest,
payable semi-annually in arrears unless otherwise agreed by the parties hereto
and set forth in the applicable Pricing Agreement on the outstanding principal
amount thereof (computed on the basis of a 30-day month and a 360-day year) from
its date of issuance until final payment on the Maturity Date thereof or as
otherwise provided in the Note, at a fixed rate per annum equal to the Fixed
Rate, as specified for the term of each Fixed Rate Note in the applicable
Pricing Agreement.  Interest only shall be payable on each Interest Payment
Date.  The Interest Payment Dates shall be set forth in the applicable Pricing
Agreement.  The principal amount of each Fixed Rate Note, together with any
accrued but unpaid interest, shall be due and payable on the applicable Maturity
Date for such Note.
 
(c)           Default Interest.   To the extent any payment of interest or
principal is not paid when due, interest shall continue to accrue thereon at the
applicable rate per annum, determined as provided above, plus one percent.
 
(d)           Notice of Borrowing; Determination of Applicable Margin; Procedure
for Pricing.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           Each Notice of Borrowing shall indicate the amount of the Note and
the desired maturity date of such Note that National Rural requests to be
advanced.  A Notice of Borrowing may request preliminary pricing indications for
more than one type of Note, with the understanding that only one type of Note
will be issued on any particular Closing Date, unless otherwise agreed by the
parties hereto in a Pricing Agreement.  Each Notice of Borrowing shall also
provide name, telephone and email contact information of an authorized
representative of National Rural.
 
(ii)           Upon receipt of a Notice of Borrowing from National Rural, Farmer
Mac shall, within two (2) Business Days, provide to National Rural a preliminary
indication of (A) the Fixed Rate for Fixed Rate Notes, (B) the Applicable Margin
and Floating Index for Floating Rate Notes, or (C) both, as applicable to any
Notice of Borrowing; provided that Farmer Mac shall not be obligated to provide
an indication of pricing if Farmer Mac uses its best efforts to obtain and
provide such preliminary indication, but determines in its sole discretion
reasonably exercised after consultation with National Rural that market
conditions are unfavorable for the issuance of debt to fund Notes with the terms
set forth in the Notice of Borrowing.  Upon an acceptance of such preliminary
indication of pricing by National Rural, the applicable Note will price within
one Business Day (and may price on the day of the preliminary pricing if the
parties so agree) thereafter, unless the parties otherwise agree to a longer
period of time as set forth in the applicable Pricing Agreement.  Farmer Mac
shall provide National Rural with written notice of the final (A) Fixed Rate for
Fixed Rate Notes, (B) Floating Index and Applicable Margin for Floating Rate
Notes, or (C) both, if applicable, no later than the time of pricing of each
advance.  National Rural shall be deemed to approve of such pricing so long as
the Fixed Rate (in the case of Fixed Rate Notes) or the Applicable Margin (in
the case of Floating Rate Notes) shall not exceed the preliminary indication by
more than 5 basis points (0.05%).  If the final pricing does exceed the
preliminary indication by more than 5 basis points (0.05%), an authorized
representative of National Rural may agree via email confirmation prior to or
simultaneously with the pricing to accept such Fixed Rate, Applicable Margin, or
both, if applicable.
 
(e)           Payments and Prepayments.  Each Note shall not be prepayable
during the term of such Note unless otherwise agreed by the Purchaser, Farmer
Mac and National Rural and set forth in the applicable Pricing Agreement.
 
(f)            Payment Notice.   Farmer Mac shall send to National Rural, not
later than the fifth Business Day prior to an Interest Payment Date for any
Note, a notice setting forth the amount of principal and interest, as
applicable, due and owing on such Interest Payment Date for such Note.
 
Section 2.03               Maturity.   Each Note shall mature on the applicable
Maturity Date.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.01               Conditions Precedent to the Purchase of Each
Note.   On each Closing Date, the Purchaser shall be under no obligation to
purchase any Note unless and until the following conditions have been satisfied:
 
(a)           The Note.   Farmer Mac shall have received a copy of such Note,
duly executed on behalf of National Rural, in the applicable form attached as
Annex A-1 or A-2 hereto, or otherwise in a form agreed by the parties, with the
original of such Note to be delivered on the Business Day following the Closing
Date.
 
(b)           The Pledge Agreement.   The Pledge Agreement shall be in full
force and effect.
 
(c)           Opinion of Counsel.   Farmer Mac shall have received an opinion of
counsel to National Rural substantially in the form of Annex B, attached hereto.
 
(d)           Financial and Other Information.   National Rural shall have
provided Farmer Mac with its most recent Financial Statements and such other
information concerning National Rural as Farmer Mac shall have reasonably
requested.
 
(e)           No Material Adverse Change.   National Rural shall have certified
to Farmer Mac (in the manner specified in paragraph (i) of this Section 3.01),
and Farmer Mac shall be satisfied that no material adverse change shall have
occurred in the financial condition or business of National Rural between the
end of National Rural’s most recently completed Fiscal Year for which Financial
Statements have been made publicly available and the applicable Closing Date,
which has not been set forth in documents, certificates or financial information
furnished to Farmer Mac or publicly filed.
 
(f)           UCC Filing.   National Rural shall have provided Farmer Mac with
evidence that National Rural has filed the financing statement required pursuant
to Section 2.02(i) of the Pledge Agreement.
 
(g)           No Event of Default.   National Rural shall have certified to
Farmer Mac and Farmer Mac shall be satisfied that no Event of Default shall have
occurred and be continuing.
 
(h)           Invest to Participate.  If required by the terms of the applicable
Pricing Agreement, National Rural shall have entered into a Securities Purchase
Agreement to purchase Farmer Mac Series C Preferred Stock in an amount equal to
a percentage of the principal amount of the applicable Note or Notes as
specified in the applicable Supplemental Note Purchase Agreement.
 
(i)            Certification of Senior Management.  National Rural shall have
provided Farmer Mac a certification by any vice president of National Rural,
substantially in the form of Annex C attached hereto, as to the following: (i)
that National Rural is a lending institution organized as a private,
not-for-profit, cooperative association with the appropriate expertise,
experience and qualifications to make loans to its Members for rural
electrification and related purposes; (ii) the matters to be certified under
paragraphs (e) and (g) of this Section 3.01; and (iii) the representations and
warranties of National Rural.
 
 
7

--------------------------------------------------------------------------------

 
Section 3.02               Certificate of Pledged Collateral.   No later than
three (3) Business Days after each advance hereunder, National Rural shall
provide Farmer Mac and the Collateral Agent with a copy of a Certificate of
Pledged Collateral, dated as of the last day of the calendar month most recently
ended at least ten (10) Business Days prior to such authentication and delivery,
or a more recent date, at National Rural’s option, in accordance with the terms
of the Pledge Agreement.
 
ARTICLE IV
 
REPORTING REQUIREMENTS
 
Section 4.01               Annual Reporting Requirements.   So long as any Note
remains outstanding, National Rural shall provide Farmer Mac with the following
items within 120 days of the end of each Fiscal Year, in each case, in form and
substance satisfactory to Farmer Mac:
 
(a)           the Financial Statements for such Fiscal Year;
 
(b)           a Certificate of Pledged Collateral;
 
(c)           a receipt from the Collateral Agent, or such other evidence as is
satisfactory to Farmer Mac, as to the Pledged Collateral held by the Collateral
Agent at the end of such Fiscal Year; and
 
(d)           such other information concerning National Rural or the Pledged
Collateral as is reasonably requested by Farmer Mac.
 
Section 4.02               Additional Reporting Requirements.  So long as any
Note remains outstanding, National Rural shall provide Farmer Mac with the
following items, which items may be included on a consolidated report of other
loans serviced by National Rural on behalf of Farmer Mac:
 
(a)           within fifteen (15) days of the end of each calendar quarter
ending March 31st, June 30th, September 30th, and December 31st, a report in a
format reasonably acceptable to Farmer Mac that identifies each Eligible
Security that constitutes Pledged Collateral, which report shall include the
outstanding principal balance of such Eligible Security, the related facility
rating assigned by National Rural and the related borrower rating assigned by
National Rural, in each case as of the end of such quarter;
 
(b)           as soon as practicable, but in any event no later than thirty (30)
days following each September 30th, a report in a format reasonably acceptable
to Farmer Mac that identifies each Eligible Security that constitutes Pledged
Collateral, which report shall include the appropriate financial data from
unaudited financial statements, which may be on a Form 7 (the financial and
statistical report used by National Rural for a distribution system Member) for
the prior calendar year ending December 31st, as reasonably requested by Farmer
Mac, consistent with past practice and industry standards at the time of such
request; and
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           as soon as practicable, but in any event no later than thirty (30)
days following each November 30th, a report in a format reasonably acceptable to
Farmer Mac that identifies each Eligible Security that constitutes Pledged
Collateral, which report shall include the appropriate financial data from
unaudited financial statements, which may be on a Form 12 (the financial and
statistical report used by National Rural for a power supply Member) for the
prior calendar year ending December 31st, as reasonably requested by Farmer Mac,
consistent with past practice and industry standards at the time of such
request.
 
Section 4.03               Default Notices; Material Change to Risk Rating
Methodology.
 
(a)           If an action, occurrence or event shall happen that is, or with
notice and the passage of time would become, an Event of Default, National Rural
shall deliver a National Rural Notice of such action, occurrence or event to
Farmer Mac before 4:00 p.m. (District of Columbia time) on the Business Day
following the date National Rural becomes aware of such action, occurrence or
event, and, if such Event of Default should occur, shall submit to Farmer Mac,
within five days thereafter, a report setting forth its views as to the reasons
for the Event of Default, the anticipated duration of the Event of Default and
what corrective actions National Rural is taking to cure such Event of Default.
 
(b)           National Rural shall provide written notice to Farmer Mac within
30 days after the occurrence of any of the following material changes to
National Rural’s current internal risk rating methodology for determining
Facility Ratings or Borrower Ratings (“Risk Rating Methodology”):  (1) any
material change to the weighting of the risk rating criteria; and (2) any
material change in the criteria in the risk rating.
 
ARTICLE V
 
REPRESENTATIONS OF THE PARTIES
 
Section 5.01              Representations of Farmer Mac and the
Purchaser.   Each of Farmer Mac and the Purchaser jointly and severally
represent to National Rural that on the date hereof, on the date of each
Supplemental Note Purchase Agreement and on each date on which the Purchaser
purchases a Note from National Rural:
 
(a)           it has all necessary authority and has taken all necessary
corporate action, and obtained all necessary approvals, in order for it to
execute and deliver all Note Documents to which it is a party and for its
obligations and agreements under the Note Documents to constitute valid and
binding obligations of Farmer Mac and the Purchaser; and in particular the terms
of the transaction, and the actions taken by Farmer Mac and the Purchaser, are
in compliance with and in satisfaction of the requirements of the Farm Credit
Administration, as amended or waived by the Farm Credit Administration; and
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The Purchaser is purchasing the Notes for its own account and not
with a view to the distribution thereof, provided that the disposition by Farmer
Mac or the Purchaser of their property shall at all times be within their
control.  Farmer Mac and the Purchaser each understands that the Notes have not
been registered under the Securities Act of 1933, as amended, and may be resold
only if an exemption from registration is available.
 
Section 5.02               Representations of National Rural.   National Rural
hereby represents to Farmer Mac and the Purchaser that on the date hereof, on
the date of each Supplemental Note Purchase Agreement and on each date on which
the Purchaser purchases a Note from National Rural, except as may be otherwise
set forth in a Supplemental Note Purchase Agreement:
 
(a)           National Rural has been duly organized and is validly existing and
in good standing as a cooperative association under the laws of the District of
Columbia;
 
(b)           National Rural has the corporate power and authority to execute
and deliver this Agreement, each of the other Note Documents and the applicable
Pricing Agreement and Securities Purchase Agreement, if any, to consummate the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder;
 
(c)           National Rural has taken all necessary corporate and other action
to authorize the execution and delivery of this Agreement, each of the other
Note Documents and the applicable Pricing Agreement and Securities Purchase
Agreement, if any, the consummation by National Rural of the transactions
contemplated hereby and thereby and the performance by National Rural of its
obligations hereunder and thereunder;
 
(d)           this Agreement, each of the other Note Documents and the
applicable Pricing Agreement and Securities Purchase Agreement, if any, have
been duly authorized, executed and delivered by National Rural and constitute
the legal, valid and binding obligations of National Rural, enforceable against
National Rural in accordance with their respective terms, subject to:
(i) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
of general applicability relating to or affecting creditors’ rights generally;
and (ii) the application of general principles of equity regardless of whether
such enforceability is considered in a proceeding in equity or at law;
 
(e)           no approval, consent, authorization, order, waiver, exemption,
variance, registration, filing, notification, qualification, license, permit or
other action is now, or under existing law in the future will be, required to be
obtained, given, made or taken, as the case may be, with, from or by any
regulatory body, administrative agency or governmental authority having
jurisdiction over National Rural or any third party under any agreement to which
National Rural is a party to authorize the execution and delivery by National
Rural of this Agreement, any of the other Note Documents or the applicable
Pricing Agreement and Securities Purchase Agreement, if any, or the consummation
by National Rural of the transactions contemplated hereby or thereby or the
performance by National Rural of its obligations hereunder or thereunder;
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           neither the execution or delivery by National Rural of this
Agreement, any of the other Note Documents or the applicable Pricing Agreement
and Securities Purchase Agreement, if any, nor the consummation by National
Rural of any of the transactions contemplated hereby or thereby nor the
performance by National Rural of its obligations hereunder or thereunder,
including, without limitation, the pledge of the Pledged Securities (as such
term is defined in the Pledge Agreement) to Farmer Mac, conflicts with or will
conflict with, violates or will violate, results in or will result in a breach
of, constitutes or will constitute a default under, or results in or will result
in the imposition of any lien or encumbrance pursuant to any term or provision
of the articles of incorporation or the bylaws of National Rural or any
provision of any existing law or any rule or regulation currently applicable to
National Rural or any judgment, order or decree of any court or any regulatory
body, administrative agency or governmental authority having jurisdiction over
National Rural or the terms of any mortgage, indenture, contract or other
agreement to which National Rural is a party or by which National Rural or any
of its properties is bound;
 
(g)           there is no action, suit, proceeding or investigation before or by
any court or any regulatory body, administrative agency or governmental
authority presently pending or, to the knowledge of National Rural, threatened
with respect to National Rural, this Agreement, any of the other Note Documents
or the applicable Pricing Agreement and Securities Purchase Agreement, if any,
challenging the validity or enforceability of this Agreement, any of the other
Note Documents or the applicable Pricing Agreement and Securities Purchase
Agreement, if any, or seeking to restrain, enjoin or otherwise prevent National
Rural from engaging in its business as currently conducted or the consummation
by National Rural of the transactions contemplated by this Agreement, any of the
other Note Documents or the applicable Pricing Agreement and Securities Purchase
Agreement, if any, or which, if adversely determined, would have a material
adverse effect on National Rural’s financial condition or its ability to perform
its obligations under this Agreement, any of the other Note Documents or the
applicable Pricing Agreement and Securities Purchase Agreement, if any;
 
(h)           National Rural is a lending institution organized as a private,
not-for-profit, cooperative association with the appropriate expertise,
experience and qualifications to make loans to its Members for rural
electrification purposes; and
 
(i)            no material adverse change has occurred in the financial
condition or business of National Rural between the end of National Rural’s most
recently completed Fiscal Year for which Financial Statements have been made
publicly available and the date this representation is given which has not been
set forth in documents, certificates or financial information furnished to
Farmer Mac or publicly filed.
 
ARTICLE VI
 
SECURITY AND COLLATERAL
  
Section 6.01               Security and Collateral
 
(a)           National Rural shall cause the Allowable Amount of the Pledged
Collateral (as such terms are defined in the Pledge Agreement) to be at all
times not less than 100% of the aggregate principal amount of the Notes
outstanding under this Agreement.
 
(b)           National Rural shall not create, or permit to exist, any pledge,
lien, charge, mortgage, encumbrance, debenture, hypothecation or other similar
security instrument that secures, or in any way attaches to, such Pledged
Collateral, other than the lien of the Pledge Agreement, without the prior
written consent of Farmer Mac.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           The Pledged Securities will at all times be notes issued to
National Rural by Eligible Members (as defined in the Pledge Agreement).
 
ARTICLE VII
 
EVENTS OF DEFAULT
  
Section 7.01              Events Of Default.   Each of the following actions,
occurrences or events shall, but only (except in the case of subsections (a),
(d) and (e) below) if National Rural does not cure such action, occurrence or
event within 30 days of notice from Farmer Mac requesting that it be cured,
constitute an “Event of Default” under the terms of this Agreement:
 
(a)           a failure by National Rural to make a payment of principal or
interest on any Note for more than ten days after the same becomes due and
payable;
 
(b)           a material representation by National Rural to Farmer Mac in
connection with this Agreement, any Note or the Pledge Agreement, or any
material information reported pursuant to Article V, shall prove to be incorrect
or untrue in any material respect when made or deemed made;
 
(c)           a failure by National Rural to comply with any other material
covenant or provision contained in this Agreement or any of the other Note
Documents;
 
(d)           the entry of a decree or order by a court having jurisdiction in
the premises adjudging National Rural a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of National Rural under the Federal Bankruptcy Act
or any other applicable Federal or State law or law of the District of Columbia,
or appointing a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of National Rural or of any substantial part of its property,
or ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days; or
 
(e)           the commencement by National Rural of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the Federal
Bankruptcy Act or any other applicable Federal or State law or law of the
District of Columbia, or the consent by it to the filing of any such petition or
to the appointment of receiver, liquidator, assignee, trustee, sequestrator (or
similar official) of National Rural or of any substantial part of its property,
or the making by it of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by National Rural in furtherance
of any such action.
 
Section 7.02               Acceleration.   Upon the occurrence, and during the
continuance, of an Event of Default, Farmer Mac may, upon notice to that effect
to National Rural, declare the entire principal amount of, and accrued interest
on, the Notes at the time outstanding to be immediately due and payable.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.03              Remedies Not Exclusive.   Upon the occurrence, and
during the continuance, of an Event of Default, Farmer Mac shall be entitled to
take such other action as is provided for by law, in this Agreement, or in any
of the other Note Documents, including injunctive or other equitable relief.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01               GOVERNING LAW.  EXCEPT AS SET FORTH IN SECTION 9.01
HEREOF, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
FEDERAL LAW.  TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE LAW
SHALL BE THE LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED THEREIN.
 
Section 8.02               WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.02.
 
Section 8.03               Notices.  All notices and other communications
hereunder to be made to any party shall be in writing and shall be addressed as
specified in Schedule I attached hereto as appropriate except as otherwise
provided herein.  The address, telephone number, or facsimile number for any
party may be changed at any time and from time to time upon written notice given
by such changing party to the other parties hereto.  A properly addressed notice
or other communication shall be deemed to have been delivered at the time it is
sent by facsimile (fax) transmission to the party or parties to which it is
given.  Certain notices or other communications may be sent via electronic mail
to one or more email addresses provided specifically for receiving such notice
or other communication, provided that the receiving party (i) has provided such
email address or addresses in writing to the sending party in advance of such
notice or communication and (ii) has indicated to the sending party the type or
nature of notice or communication which may be appropriately sent in such
manner.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 8.04               Benefit Of Agreement.  This Agreement shall become
effective when it shall have been executed by Farmer Mac, the Purchaser and
National Rural, and thereafter shall be binding upon and inure to the respective
benefit of the parties and their permitted successors and assigns.
 
Section 8.05               Entire Agreement.  This Agreement, including the
Schedules and Annexes hereto, and the other Note Documents, constitute the
entire agreement between the parties hereto concerning the matters contained
herein and supersede all prior oral and written agreements and understandings
between the parties.
 
Section 8.06               Amendments And Waivers.
 
(a)           Except as otherwise provided herein, no provision of this
Agreement may be amended or modified except pursuant to an agreement in writing
entered into by Farmer Mac, the Purchaser and National Rural.  No provision of
this Agreement may be waived except in writing by the party or parties receiving
the benefit of and under such provision.
 
(b)           No failure or delay of Farmer Mac, the Purchaser or National Rural
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  No waiver of any provision of this Agreement or consent to any
departure by National Rural therefrom shall in any event be effective unless the
same shall be authorized as provided in paragraph (a) of this Section 8.06, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice or demand on National Rural in any
case shall entitle National Rural to any other or further notice or demand in
similar or other circumstances.
 
Section 8.07               Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument.
 
Section 8.08               Termination Of Agreement.  This Agreement shall
terminate upon the later to occur of (a) the date all Draw Periods have expired,
or (b) the date of indefeasible payment in full of all amounts payable hereunder
and under the Notes.
 
Section 8.09               Survival.  The representations and warranties of each
of the parties hereto contained in this Agreement and contained in each of the
other Note Documents, and the parties’ obligations under any and all thereof,
shall survive and shall continue in effect following the execution and delivery
of this Agreement, any disposition of the Notes and the expiration or other
termination of any of the other Note Documents, but, in the case of each Note
Document, shall not survive the expiration or the earlier termination of such
Note Document, except to the extent expressly set forth in such Note Document.
 
Section 8.10               Severability.  If any term or provision of this
Agreement or any Note Document or the application thereof to any circumstance
shall, in any jurisdiction and to any extent, be invalid or unenforceable, such
term or such provision shall be ineffective as to such jurisdiction to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable any remaining terms or provisions of such Note Document or the
application of such term or provision to circumstances other than those as to
which it is held invalid or unenforceable.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
GUARANTEE
 
Section 9.01               Guarantee.
 
(a)           The Guarantor agrees to pay in full to the holder of each Note,
the principal of, and interest on, the Notes when due, whether at maturity, upon
redemption or otherwise (the “Guaranteed Obligations”), on the applicable due
date for such payment.
 
(b)           The Guarantor’s obligations hereunder shall inure to the benefit
of and shall be enforceable by any holder of a Note if, for reason beyond the
control of such holder, such holder shall have failed to receive the interest or
principal, as applicable, payable to such holder any payment date, redemption
date or stated maturity date.  The Guarantor hereby irrevocably agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
legality or enforceability of, or any change in or amendment to, this Agreement,
the Pledge Agreement or any Note, the absence of any action to enforce the same,
the waiver or consent by the holder of any Note or by the Collateral Agent with
respect to any provisions of this Agreement or the Pledge Agreement, or any
action to enforce the same or any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a guarantor.  The
Guarantor hereby waives diligence, presentment, demand of payment, protest or
notice with respect to each Note or the interest represented thereby, and all
demands whatsoever, and covenants that the guarantee will not be discharged
except upon complete irrevocable payment of the principal and interest
obligations represented by the Notes.
 
(c)           The Guarantor shall be subrogated to and is hereby assigned all
rights of the holder of the Notes against National Rural and the proceeds of the
Pledged Collateral, all in respect of any amounts paid by the Guarantor pursuant
to the provisions of the guarantee contained in this Article IX.  Each holder
shall execute and deliver to the Guarantor in each holder’s name such
instruments and documents as the Guarantor may reasonably request in writing
confirming or evidencing such subrogation and assignment.
 
(d)           No reference herein shall alter or impair the guarantee, which is
absolute and unconditional, of the due and punctual payment of principal of, and
interest on, the Notes, on the dates such payments are due.
 
(e)           The guarantee is not an obligation of, and is not a guarantee as
to principal or interest by the Farm Credit Administration, the United States or
any other agency or instrumentality of the United States (other than the
Guarantor).
 
(f)           The guarantee shall be governed by, and construed in accordance
with, Federal law.  To the extent Federal law incorporates state law, that state
law shall be the laws of the District of Columbia applicable to contracts made
and performed therein.
 
Section 9.02               Control By The Guarantor.   If the Guarantor is the
Control Party, the Guarantor shall be considered the holder of all Notes
outstanding for all purposes under the Pledge Agreement and shall be permitted
to take any and all actions permitted to be taken by the holder thereunder.  The
Control Party will have the sole right to direct the time, method and place of
conducting any proceeding for any remedy available to the Collateral Agent or
any holder with respect to the Notes or exercising any power conferred on the
Collateral Agent with respect to the Notes provided that:
 
 
15

--------------------------------------------------------------------------------

 
 
(i)           such direction shall not be in conflict with any rule of law or
with the Pledge Agreement;
 
(ii)           the Collateral Agent shall have been provided with indemnity from
the Control Party reasonably satisfactory to it; and
 
(iii)           the Collateral Agent may take any other action deemed proper by
such Collateral Agent that is not inconsistent with such direction, provided,
however, that the Collateral Agent need not take any action which it determines
might expose it to liability.
 


[SIGNATURE PAGE FOLLOWS]


 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.
 
FARMER MAC MORTGAGE SECURITIES
CORPORATION
   
By:
/s/ Jerome G. Oslick
Name:
  Jerome G. Oslick
Title:
  Vice President

 
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
   
By:
/s/ Timothy L. Buzby
Name:
  Timothy L. Buzby
Title:
  Senior Vice President – Chief Financial Officer

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   
By:
/s/ Richard Larochelle
Name:
  Richard Larochelle
Title:
  SVP, Corporate Relations

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
TO
AMENDED AND RESTATED MASTER NOTE PURCHASE AGREEMENT
   
Addresses for Notices
 
1.
The addresses referred to in Section 8.03 hereof, for purposes of delivering
notices and communications, are as follows:

 
If to the Purchaser or Farmer Mac prior to October 1, 2011:
 
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attn: Timothy L. Buzby, Senior Vice President – Chief Financial Officer
 
With a copy to:
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attn: Robert Owens, Manager – Capital Markets Group
 
With a copy also to:
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attn: Stephen P. Mullery, Deputy General Counsel
 
With a copy also to:
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attn: Philip J. Leigh, Manager – Rural Utilities Lending
 
If to the Purchaser or Farmer Mac on or after October 1, 2011:
 
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attn: Timothy L. Buzby, Senior Vice President – Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
Page 2
 
With a copy to:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attn: Robert Owens, Manager – Capital Markets Group
 
With a copy also to:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attn: Stephen P. Mullery, Deputy General Counsel
 
With a copy also to:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attn: Philip J. Leigh, Manager – Rural Utilities Lending

 
If to National Rural:   
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6718
Fax:  703-709-6779
Attn: Andrew Don, Senior Vice President & Treasurer


With a copy to:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6748
Fax:  703-709-6779
Attn: John Suter, Vice President, Capital Market Funding
 
 
 

--------------------------------------------------------------------------------

 
Schedule I
Page 3
   
With a copy also to:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6712
Fax:  703-709-6811
Attn: John J. List, Esq., Senior Vice President & General Counsel
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
TO
AMENDED AND RESTATED MASTER NOTE PURCHASE AGREEMENT
 
[Reserved.]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
TO
AMENDED AND RESTATED MASTER NOTE PURCHASE AGREEMENT


FORM OF SUPPLEMENTAL NOTE PURCHASE AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
Schedule III
Page 2
   
SUPPLEMENTAL NOTE PURCHASE AGREEMENT
 
________ SUPPLEMENTAL NOTE PURCHASE AGREEMENT, dated as of ____________, 20__
(the “Supplemental Note Purchase Agreement”), among FARMER MAC MORTGAGE
SECURITIES CORPORATION (the “Purchaser”), a wholly owned subsidiary of FEDERAL
AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality of the
United States and an institution of the Farm Credit System (“Farmer Mac” or the
“Guarantor”); NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a
cooperative association existing under the laws of the District of Columbia
(“National Rural”); and Farmer Mac, as Guarantor.
 
RECITALS
 
WHEREAS National Rural, the Purchaser and the Guarantor have heretofore executed
and delivered the Amended and Restated Master Note Purchase Agreement dated as
of March 24, 2011, among National Rural, the Purchaser and the Guarantor (the
“Master Agreement”); and
 
WHEREAS, pursuant to the Master Agreement, the parties desire to establish
hereby the terms of one or more series of Notes to be issued by National Rural
and purchased by the Purchaser; and
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and National Rural agree as follows:
 
1.           Capitalized Terms.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Master Agreement.
 
2.           Title of Series.  The Pricing Agreement for any Notes and each such
Note issued hereunder on or after the date hereof may identify the name (if any
name is designated) of such series of Notes.  Failure to make a notation of the
name of a series within any Pricing Agreement or on the applicable Note shall
not affect the validity and effect of such Note.
 
3.           Purchase of Notes.  The Purchaser agrees to purchase Notes, at 100%
of their principal amount, from time to time during the Draw Period, as
requested by National Rural by written notice or notice given by electronic mail
to Farmer Mac at ___________ (each, a “Notice of Borrowing”), in an aggregate
principal amount, for all Notes outstanding under this Supplemental Note
Purchase Agreement at any one time, not in excess of $_________ (the “Maximum
Purchase Amount”), subject to the conditions set forth in the Master
Agreement.  For purposes hereof, “Draw Period” means the date that is _______
(___) years from the date hereof; provided, however, on each anniversary hereof,
the Draw Period shall be deemed automatically extended for one (1) additional
year without further action, unless at least sixty (60) days prior to any such
anniversary date, Farmer Mac or the Purchaser provides National Rural with
written notice that the Draw Period will not be extended beyond the
then-remaining term.  National Rural may borrow, repay (subject to the terms of
the applicable Notes being repaid) and reborrow funds at any time or from time
to time during the Draw Period.  Each borrowing under this Supplemental Note
Purchase Agreement shall be made in accordance with the Note applicable thereto.
 
 
 

--------------------------------------------------------------------------------

 
Schedule III
Page 3
  
Each advance under this Agreement shall be disbursed in a minimum amount of $__
million and additional increments of $_ million in excess thereof or such other
amounts as agreed to in the applicable Pricing Agreement.
 
4.           [If applicable:] Invest to Participate.  If required by the terms
of the applicable Pricing Agreement, on each Closing Date, National Rural shall
have entered into a Securities Purchase Agreement to purchase Farmer Mac Series
C Preferred Stock in an amount equal to _______ percent (___%) of the principal
amount of the applicable Note or Notes; provided, however, that (i) National
Rural shall not be required to purchase Farmer Mac Series C Preferred Stock in
connection with any advance the purpose of which is to refinance an advance for
which Farmer Mac did not initially require the purchase of Farmer Mac Series C
Preferred Stock, and (ii) National Rural shall not be required to purchase
Series C Preferred Stock to the extent National Rural shall own or has agreed to
purchase Series C Preferred Stock in an amount equal to at least _______ percent
(___%) of the aggregate principal amount of all Notes issued hereunder (unless
not required by the applicable Pricing Agreement), including the principal
amount of the Note issued on the applicable Closing Date.
 
5.           GOVERNING LAW.  EXCEPT AS SET FORTH IN SECTION 9.01 OF THE MASTER
AGREEMENT, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, FEDERAL LAW.  TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE
LAW SHALL BE THE LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED THEREIN.
 
6.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
7.           Inconsistency.  In the event of any inconsistency between the terms
of this Supplemental Note Purchase Agreement and the Master Agreement, the terms
of this Supplemental Note Purchase Agreement shall apply.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III
Page 4
   
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.
 
FARMER MAC MORTGAGE SECURITIES
CORPORATION
   
By:
 
Name:
 
Title:
 

 
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
   
By:
 
Name:
 
Title:
 

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   
By:
 
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
TO
AMENDED AND RESTATED MASTER NOTE PURCHASE AGREEMENT


FORM OF PRICING AGREEMENT


The Federal Agricultural Mortgage Corporation, a federally chartered
instrumentality of the United States and an institution of the Farm Credit
System (“Farmer Mac”), Farmer Mac Mortgage Securities Corporation, a wholly
owned subsidiary of Farmer Mac (the “Purchaser”) and National Rural Utilities
Cooperative Finance Corporation, a cooperative association existing under the
laws of the District of Columbia (“National Rural”), agree that, on _______ __,
20__ (the “Closing Date”), the Purchaser will purchase from National Rural and
National Rural will sell to the Purchaser a [Fixed Rate Note] [Floating Rate
Note] in the aggregate principal amount of $________________ (the “Note”) with
the following terms:
 
[Floating Index: _______] or [Fixed Rate: ______]
 
[Applicable Margin (in the case of Floating Rate Notes)]:__________
 
Interest Payment Dates: ___________
 
Interest Periods: _____________
 
[The Note may not be prepaid at any time.]
 
[The Note may not be prepaid prior to __________ __, 20__.  On or after
_______________, 20__, the Note may be prepaid on the scheduled call dates set
forth herein, in whole [only] [or in part], at the option of National Rural,
according to the terms of the Note Purchase Agreement (as defined below).][The
Note may be prepaid in whole [only] [or in part] at any time.] [National Rural
may prepay such Note upon at least _______ (__) Business Days prior written
notice to Farmer Mac, which notice shall be received by Farmer Mac on a day that
is on or before the ______ Business Day prior to the related call date, but in
any event, no later than noon eastern time on the ______ Business Day prior to
the related call date.  In the event that any such repayment or prepayment of
the principal amount of any Note is made on a day other than an Interest Payment
Date, accrued interest on the principal amount thereof shall be payable through
and excluding the call date on which such repayment or prepayment is made.]
 
[Scheduled call dates: __________________]
 
Maturity Date: __________________
 
The issuance and sale of the Note by National Rural to the Purchaser shall occur
under the terms and conditions of the Amended and Restated Master Note Purchase
Agreement, dated as of March 24, 2011, among Farmer Mac, the Purchaser and
National Rural (the “Master Agreement”), as supplemented by the terms of the
Supplemental Note Purchase Agreement dated as of _________ __, 20__ (the
“Supplemental Note Purchase Agreement”, and together with the Master Agreement,
the “Note Purchase Agreement”).  All of the provisions contained in the Note
Purchase Agreement are hereby incorporated by reference in their entirety and
shall be deemed to be a part of this Pricing Agreement to the same extent as if
such provisions had been set forth in full herein.  Capitalized terms used
herein and not defined herein shall have the meanings given to those terms in
the Note Purchase Agreement.  This Pricing Agreement may be executed in two or
more counterparts.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule IV
Page 2
               
In the event of any inconsistency between the terms of this Pricing Agreement
and the Note Purchase Agreement, the terms of this Pricing Agreement shall
apply.
 
Agreed to this __ day of _______, 20__.
  
Federal Agricultural Mortgage Corporation
   
By:
 
Name:
 
Title:
     
Farmer Mac Mortgage Securities Corporation
   
By:
 
Name:
 
Title:
     
National Rural Utilities Cooperative
Finance Corporation
   
By:
 
Name:
 
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
ANNEX A-1

[FORM OF FIXED RATE NOTE]
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
 
__% Fixed Rate Senior Note due _______
 
Washington, D.C.
____________, 20__
 
FOR VALUE RECEIVED, the undersigned, NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION (“National Rural”), a District of Columbia cooperative
association, hereby promises to pay to FARMER MAC MORTGAGE SECURITIES
CORPORATION, a wholly owned subsidiary of Farmer Mac (as defined below) (“the
Purchaser”), or registered assigns, the principal sum of _______________ MILLION
DOLLARS ($___,000,000.00) on __________________, together with interest computed
from the date hereof according to the terms of the Note Purchase Agreement (as
defined below).
 
Payments of principal and interest on this Note are to be made in lawful money
of the United States of America at such place as shall have been designated by
written notice to National Rural from the registered holder of this Note as
provided in the Note Purchase Agreement referred to below.
 
This Note is issued pursuant to the Amended and Restated Master Note Purchase
Agreement, dated as of March 24, 2011, as well as the Supplemental Note Purchase
Agreement dated as of ____________ __, 20__ and a Pricing Agreement for $__
Fixed Rate Notes dated as of ______ __, 20__ (together, as from time to time
amended, the “Note Purchase Agreement”), among National Rural, the Purchaser and
Federal Agricultural Mortgage Corporation (“Farmer Mac”), and is entitled to the
benefits thereof.  This Note is also entitled to the benefits of the Amended,
Restated and Consolidated Pledge Agreement, dated as of March 24, 2011, among
National Rural, the Purchaser, Farmer Mac and the Collateral Agent named
therein.
 
Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Note Purchase Agreement.
 
This Note is a registered Note and, upon surrender of this Note for registration
of transfer or exchange, accompanied by a written instrument of transfer duly
executed by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note will be issued to, and registered in the name
of, the transferee.  Prior to due presentment for registration of transfer,
National Rural may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and National Rural will not be affected by any notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A-1
Page 2
 
[This Note may not be prepaid at any time.][This Note may not be prepaid prior
to __________ __, 20__.  On or after _____________ __, 20__, this Note may be
prepaid at any time, in whole [only] [or in part], at the option of National
Rural, according to the terms of the Note Purchase Agreement and provided that,
if such optional prepayment is made on a date other than an Interest Payment
Date, accrued interest on the principal amount hereof that is being prepaid
shall be payable through and excluding the date such optional prepayment is
made.][This Note is prepayable at any time by National Rural, in whole [only]
[or in part] at the option of National Rural on the terms set forth in the Note
Purchase Agreement.] [National Rural may prepay such Note upon at least _______
(__) Business Days prior written notice to Farmer Mac, which notice shall be
received by Farmer Mac on a day that is on or before the ______ Business Day
prior to the related call date, but in any event, no later than noon eastern
time on the ______ Business Day prior to the related call date.  In the event
that any such repayment or prepayment of the principal amount of any Note is
made on a day other than an Interest Payment Date, accrued interest on the
principal amount thereof shall be payable through and excluding the call date on
which such repayment or prepayment is made.]
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared due and payable in the
manner, at the price and with the effect provided in the Note Purchase
Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
National Rural and the holder hereof shall be governed by, the laws of the
District of Columbia, excluding choice-of-law principles of the law of the
District of Columbia that would require the application of the laws of another
jurisdiction.
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
 
By    
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A-2
   
[FORM OF FLOATING RATE NOTE]
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
 
Floating Rate Senior Note due _______
 
Washington, D.C.
____________, 20__
 
FOR VALUE RECEIVED, the undersigned, NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION (“National Rural”), a District of Columbia cooperative
association, hereby promises to pay to FARMER MAC MORTGAGE SECURITIES
CORPORATION, a wholly owned subsidiary of Farmer Mac (as defined below)(the
“Purchaser”), or registered assigns, the principal sum of _______________
MILLION DOLLARS ($___,000,000.00) on __________________, together with interest
computed from the date hereof according to the terms of the Note Purchase
Agreement (as defined below).
 
Payments of principal and interest on this Note are to be made in lawful money
of the United States of America at such place as shall have been designated by
written notice to National Rural from the registered holder of this Note as
provided in the Note Purchase Agreement referred to below.
 
This Note is issued pursuant to the Amended and Restated Master Note Purchase
Agreement, dated as of March 24, 2011, as well as the Supplemental Note Purchase
Agreement dated as of ____________ __, 200__ and a Pricing Agreement for $__
Floating Rate Notes dated as of _________ __, 20__ (together, as from time to
time amended, the “Note Purchase Agreement”), among National Rural, the
Purchaser and Federal Agricultural Mortgage Corporation (“Farmer Mac”) and is
entitled to the benefits thereof.  This Note is also entitled to the benefits of
the Amended, Restated and Consolidated Pledge Agreement, dated as of
_____________, 2011, among National Rural, Farmer Mac, the Purchaser and the
Collateral Agent named therein.
 
Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Note Purchase Agreement.
 
This Note is a registered Note and, upon surrender of this Note for registration
of transfer or exchange, accompanied by a written instrument of transfer duly
executed by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note will be issued to, and registered in the name
of, the transferee.  Prior to due presentment for registration of transfer,
National Rural may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and National Rural will not be affected by any notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A-2
Page 2
 
[This Note may not be prepaid at any time.][This Note may not be prepaid prior
to __________ __, 20__.  On or after _____________ __, 20__, this Note may be
prepaid at any time, in whole [only] [or in part], at the option of National
Rural, according to the terms of the Note Purchase Agreement and provided that,
if such optional prepayment is made on a date other than an Interest Payment
Date, accrued interest on the principal amount hereof that is being prepaid
shall be payable through and excluding the date such optional prepayment is
made.][This Note is prepayable at any time by National Rural, in whole [only]
[or in part] at the option of National Rural on the terms set forth in the Note
Purchase Agreement.] [National Rural may prepay such Note upon at least _______
(__) Business Days prior written notice to Farmer Mac, which notice shall be
received by Farmer Mac on a day that is on or before the ______ Business Day
prior to the related call date, but in any event, no later than noon eastern
time on the ______ Business Day prior to the related call date.  In the event
that any such repayment or prepayment of the principal amount of any Note is
made on a day other than an Interest Payment Date, accrued interest on the
principal amount thereof shall be payable through and excluding the call date on
which such repayment or prepayment is made.]
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared due and payable in the
manner, at the price and with the effect provided in the Note Purchase
Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
National Rural and the holder hereof shall be governed by, the laws of the
District of Columbia, excluding choice-of-law principles of the law of the
District of Columbia that would require the application of the laws of another
jurisdiction.
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
  
By
   
Name:           
 
Title:



 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
 
[FORM OF OPINION OF COUNSEL TO NATIONAL RURAL]
 
[•]



Federal Agricultural Mortgage Corporation
1133 Twenty-First Street, NW
Suite 600
Washington, DC 20036


Ladies and Gentlemen:


I am delivering this opinion as general counsel (“Counsel”) of National Rural
Utilities Cooperative Finance Corporation, a District of Columbia cooperative
association (the “Borrower”), and am familiar with matters pertaining to the
loan to Borrower in the principal amount of $_______________, provided for in
Amended and Restated Master Note Purchase Agreement, dated as of March 24, 2011,
as well as the Supplemental Note Purchase Agreement dated as of _____________,
20___ (together, as from time to time amended, the “Note Purchase Agreement”),
among the Borrower, Farmer Mac Mortgage Securities Corporation (the “Purchaser”)
and Federal Agricultural Mortgage Corporation (“Farmer Mac”).


I have examined such corporate records and proceedings of the Borrower, and such
other documents as I have deemed necessary as a basis for the opinions
hereinafter expressed.


I have also examined the following documents as executed and delivered: (a) the
Note Purchase Agreement; (b) the Note dated as of ____________, in the principal
amount of $____________ (“Note”), said Note payable to the Purchaser; (c) the
Pricing Agreement for $__________ [Fixed] [Floating] Rate Note dated as of
____________ among the Borrower, the Purchaser and Farmer Mac (the “Pricing
Agreement”) and (d) the Amended, Restated and Consolidated Pledge Agreement,
dated as of March 24, 2011, among the Borrower, the Purchaser, Farmer Mac and
U.S. Bank National Association (the “Pledge Agreement”).  The documents
described in items (a) through (d) above are collectively referred to herein as
the “Note Documents.”


Based on the foregoing, but subject to the assumptions, exceptions,
qualifications and limitations hereinafter expressed, I am of the opinion that:


(1)           The Borrower has been duly incorporated and is validly existing as
a cooperative association in good standing under the laws of the District of
Columbia with corporate power and authority to execute and perform its
obligations under the Note Documents.


(2)           The Note Documents have been duly authorized, executed and
delivered by the Borrower, and such documents constitute the legal, valid and
binding agreements of the Borrower, enforceable against the Borrower in
accordance with their respective terms.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
Page 2
 
(3)           Neither the execution nor the delivery by the Borrower of any of
the Note Documents nor the consummation by the Borrower of any of the
transactions contemplated therein, including, without limitation, the pledge of
the Pledged Securities (as such term is defined in the Pledge Agreement) to
Farmer Mac, nor the fulfillment by the Borrower of the terms of any of the Note
Documents will conflict with or violate, result in a breach of or constitute a
default under any term or provision of the Articles of Incorporation or By-laws
of the Borrower or any law or any regulation or any order known to Counsel
currently applicable to the Borrower of any court, regulatory body,
administrative agency or governmental body having jurisdiction over the Borrower
or the terms of any indenture, deed of trust, note, note agreement or instrument
to which the Borrower is a party or by which the Borrower or any of its
properties is bound.


(4)           No approval, authorization, consent, order, registration, filing,
qualification, license or permit of or with any state or Federal court or
governmental agency or body having jurisdiction over the Borrower is required
for any consummation by the Borrower of the transactions contemplated by the
Note Documents; provided, however, no opinion is expressed as to the
applicability of any Federal or state securities law to any sale, transfer or
other disposition of the Note after the date hereof.


(5)           Except as set forth in writing and previously delivered to Farmer
Mac or attached hereto as Exhibit A, there is no pending or, to Counsel’s
knowledge, threatened action, suit or proceeding before any court or
governmental agency, authority or body or any arbitrator with respect to the
Borrower, or any of the Note Documents, which, if adversely determined, would
have a material adverse effect on the Borrower’s financial condition or its
ability to perform its obligations under any of the Note Documents.


(6)           With respect to the Pledged Securities in the Certificate of
Pledged Collateral (as such term is defined in the Pledge Agreement), (x) all
action with respect to the recording, registering or filing of financing
statements in the jurisdiction of organization of National Rural has been taken
as is necessary to perfect the security interest intended to be created in such
items under the Uniform Commercial Code and (y) in the case of each Eligible
Security (as such term is defined in the Pledge Agreement) constituting a
certificated security or instrument under the Uniform Commercial Code, such
Eligible Security has been delivered to the Collateral Agent such that the
taking and retention of the possession by the Collateral Agent of such Eligible
Security is sufficient to perfect the security interest to be created under the
Uniform Commercial Code.  For purposes of the opinion set forth in this section
(6), I have assumed that the Uniform Commercial Code of the District of Columbia
is the same as that of the State of New York.


The foregoing opinions are subject to the following assumptions, exceptions,
qualifications and limitations:
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
Page 3
  
A.           I am a member of the Bar of the District of Columbia and render no
opinion on the laws of any jurisdiction other than the laws of the District of
Columbia, the federal laws of the United States of America and the General
Corporation Law of the District of Columbia.


B.           My opinions are limited to the present laws and to the facts, as
they presently exist.  I assume no obligation to revise or supplement this
opinion should the present laws of the jurisdictions referred to in paragraph A
above be changed by legislative action, judicial decision or otherwise.


C.           The opinions expressed in paragraph 2 above shall be understood to
mean only that if there is a default in performance of an obligation, (i) if a
failure to pay or other damage can be shown and (ii) if the defaulting party can
be brought into a court which will hear the case and apply the governing law,
then, subject to the availability of defenses, and to the exceptions set forth
in the next paragraph, the court will provide a money damage (or perhaps
injunctive or specific performance) remedy.


D.           My opinions are also subject to the effect of:  (1) bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
creditors’ rights (including, without limitation, the effect of statutory and
other law regarding fraudulent conveyances, fraudulent transfers and
preferential transfers); and (2) the exercise of judicial discretion and the
application of principles of equity, good faith, fair dealing, reasonableness,
conscionability and materiality (regardless of whether the applicable agreements
are considered in proceeding in equity or at law).


E.           This letter is rendered to you in connection with the Note
Documents and the transactions related thereto, and may not be relied upon by
any other person or by you in any other context or for any other purpose.


F.           I have assumed with your permission (i) the genuineness of all
signatures by each party other than the Borrower, (ii) the authenticity of
documents submitted to me as originals and the conformity to authentic original
documents of all documents submitted to me as copies, and (iii) the due
execution and delivery, pursuant to due authorization, of the Note Documents by
each party other than the Borrower.


Yours sincerely,
  

John J. List
General Counsel
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX C
 
[FORM OF OFFICERS’ CERTIFICATE]
 
Officers’ Certificate
 
TO: 
Federal Agricultural Mortgage Corporation.

 
We, _________________, _________________, and ________________,
_____________________, of National Rural Utilities Cooperative Finance
Corporation (“National Rural”), pursuant to the Amended and Restated Master Note
Purchase Agreement dated as of March 24, 2011, among National Rural, Farmer Mac
Mortgage Securities Corporation, and Federal Agricultural Mortgage Corporation
(the “Note Purchase Agreement”), hereby certify on behalf of National Rural that
as at the date hereof:
 
(1)           National Rural is a lending institution organized as a private,
not-for-profit, cooperative association with the appropriate expertise,
experience and qualifications to make loans to its Members for rural
electrification and related purposes;
 
(2)           no material adverse change has occurred in the financial condition
of National Rural between the date of the end of National Rural’s most recently
completed Fiscal Year for which Financial Statements have been made publicly
available and the date hereof, which has not been set forth in documents,
certificates, or financial information furnished to Farmer Mac or publicly
filed;
 
(3)           National Rural has complied at all times with the requirements of
Section 4.03(b) of the Note Purchase Agreement to provide timely notice of any
material change to National Rural’s Risk Rating Methodology;
 
(4)           all of the representations contained in Section 5.02 of the Note
Purchase Agreement remain true and correct in all material respects on and as of
the date hereof; and
 
(5)           no Event of Default exists.
 
Capitalized terms used in this certificate shall have the meanings given to
those terms in the Note Purchase Agreement.
 
DATED as of this _____ day of ______________, _________.
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   
By:
 
Name:
 
Title:
     
By:
 
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX D

 [FORM OF SERIES C PREFERRED STOCK PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 